DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
Claims 1-19 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 30, 2020, March 30, 2021, and May 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in US Application No. 17/137,908 filed on March 30, 2021.





Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as an apparatus (claims 1-5 and 7-19), and a process (claim 6).  Accordingly, claims 1-19 are all within at least one of the four statutory categories.

Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1 and 6 includes limitations that recite at least one abstract idea.
Claim 1:
A health management support device, comprising: one or more processors configured to: 
acquire health state information relating to a health state of a user; 
acquire lifestyle information relating to a lifestyle of the user; 
determine whether or not the health state of a day of interest is poor on the basis of the health state information; 
in response to determining that the health state is poor, whether or not there exists a difference between the lifestyle information for a first time period set based on the day of interest and the lifestyle information for a second time period different from the first time period; 
set a target value relating to improvement of the lifestyle on the basis of the lifestyle information for the second time period; and 
output, in response to determining that there exists the difference, instruction information including the target value and encouraging improvement of the lifestyle. 	Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because a person can suggest a plan to another person to help them achieve their goal of improving their lifestyle.  
Accordingly, the claim recites at least one abstract idea.




Claim 6:
A health management support method executed by at least one computer, comprising:
	acquiring health state information relating to a health state of a user;
	acquiring lifestyle information relating to a lifestyle of the user;
	determining whether or not the health state of a day of interest is poor on the basis of the health state information;
	determining, in response to the health state being determined as poor, whether or not there exists a difference between the lifestyle information for a first time period set on the basis of the day of interest and the lifestyle information for a second time period different from the first time period; 
	setting a target value relating to improvement of the lifestyle on the basis of the lifestyle information for the second time period; and
	outputting, in response to the difference being determined to exist, instruction information including the target value and encouraging improvement of the lifestyle.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because a person can suggest a plan to another person to help them achieve their goal of improving their lifestyle.  
Accordingly, the claim recites at least one abstract idea.


	
Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
one or more processors
Claim 6:
	This claim has no additional limitations.
	
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-5 and 7-19: These claims recite acquiring additional user information, determining an improvement and outputting instructions, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5 and 7-19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-5 and 7-19, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-5 and 7-19, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-19
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
United States Patent Application Publication Number 2014/0156308, Ohnemus, et al., hereinafter Ohnemus.
6.	Regarding claim 1, Ohnemus discloses a health management support device, comprising: one or more processors configured to: 
acquire health state information relating to a health state of a user, (pages 4-5, para. 53, subjective information from the user about how the user feels); 
acquire lifestyle information relating to a lifestyle of the user, (pages 4-5, para. 53, lifestyle-derived information (e.g., daily smoking and alcohol intake)); 
determine whether or not the health state of a day of interest is poor on the basis of the health state information, (page 11, para. 120, the present application can calculate a personal health score for each of a plurality of persons, which can be represented by a number from 1 (representing a poor score) to 1,000 (representing a excellent score), and can be provided current health and fitness status information substantially in real-time. When tracked over time, the health score offers a directional relative indicator of how a user's health and fitness is improving or deteriorating. In this way, the health score provides output substantially in real-time and provides a virtual "minor" of the user's overall health and fitness. This provides an avenue for the user to maintain health & fitness awareness level high. Furthermore, with the introduction of a score, a user can benchmark him or herself against others, all the time.); 
determine, in response to determining that the health state is poor, whether or not there exists a difference between the lifestyle information for a first time period set based on the day of interest and the lifestyle information for a second time period different from the first time period, (page 11, para. 120, the present application can calculate a personal health score for each of a plurality of persons, which can be represented by a number from 1 (representing a poor score) to 1,000 (representing a excellent score), and can be provided current health and fitness status information substantially in real-time. When tracked over time, the health score offers a directional relative indicator of how a user's health and fitness is improving or deteriorating. In this way, the health score provides output substantially in real-time and provides a virtual "minor" of the user's overall health and fitness. This provides an avenue for the user to maintain health & fitness awareness level high. Furthermore, with the introduction of a score, a user can benchmark him or herself against others, all the time); 
set a target value relating to improvement of the lifestyle on the basis of the lifestyle information for the second time period, (page 16, para. 166, A chart or formula can be used to normalize the user's BMI information so that dissimilar information can be combined. A target BMI value is selected which is assigned a maximum point value (e.g. 1000). The more the user's BMI deviates from the target value the fewer points are awarded. The user's Fitness Healthscore is based on the physical activity or exercise of a person. In one embodiment, it is the sum of the number of fitness hours (i.e., the amount of time the user engaged in fitness activities) in the past 365 days where each hour is linearly aged over that time so that less recent activity is valued less. ); and 
output, in response to determining that there exists the difference, instruction information including the target value and encouraging improvement of the lifestyle, (page 9, para. 100, selected improvements in nutrition and eating behavior have to fit to an individual's lifestyle and have to steadily become a part of it. The food/nutrition tracker feature of the present application addresses this by prompting a suggesting a selection of potential improvements to the user that are customized to the user's own nutrition and eating behaviors).
7.	Regarding claim 2, Ohnemus discloses the device of claim 1 as described above.  Ohnemus further discloses wherein the one or more processors are further configured to:
acquire the lifestyle information relating to a plurality of types of lifestyles, (pages 4-5, para. 53, lifestyle-derived information (e.g., daily smoking and alcohol intake)), 
determine whether or not there exists a difference between the lifestyle information for the first time period and the lifestyle information for the second time period for each type and identifies a type with the difference, (page 6, para. 63, The models can be modified and/or updated to provide an accurate Metric health score. Moreover, the models can be rescaled to produce approximate event probabilities for a fixed time horizon of time, such as for 10 years), and 
output the instruction information encouraging improvement to the type of lifestyle being identified, (page 9, para. 100, selected improvements in nutrition and eating behavior have to fit to an individual's lifestyle and have to steadily become a part of it. The food/nutrition tracker feature of the present application addresses this by prompting a suggesting a selection of potential improvements to the user that are customized to the user's own nutrition and eating behaviors).
8.	Regarding claim 3, Ohnemus discloses the device of claims 1 and 2 as described above.  Ohnemus further discloses wherein the plurality of types of lifestyles include at least one of salt intake, alcohol consumption, cigarette consumption, hours of sleep, food intake times, alcohol consumption times, medication times, or number of medication days, (pages 4-5, para. 53, lifestyle-derived information (e.g., daily smoking and alcohol intake)).
9.	Regarding claim 4, Ohnemus discloses the device of claim 1 as described above.  Ohnemus further discloses wherein 
 	the one or more processors are further configured to determine whether or not the health state of the day of interest is poor by thresholding the health state information of the day of interest, (page 16, para. 166, A chart or formula can be used to normalize the user's BMI information so that dissimilar information can be combined. A target BMI value is selected which is assigned a maximum point value (e.g. 1000). The more the user's BMI deviates from the target value the fewer points are awarded. The user's Fitness Healthscore is based on the physical activity or exercise of a person. In one embodiment, it is the sum of the number of fitness hours (i.e., the amount of time the user engaged in fitness activities) in the past 365 days where each hour is linearly aged over that time so that less recent activity is valued less);
	the first time period is a time period from a day before a predetermined number of days from the day of interest to the day of interest, (page 11, para. 120, the present application can calculate a personal health score for each of a plurality of persons, which can be represented by a number from 1 (representing a poor score) to 1,000 (representing a excellent score), and can be provided current health and fitness status information substantially in real-time. When tracked over time, the health score offers a directional relative indicator of how a user's health and fitness is improving or deteriorating. In this way, the health score provides output substantially in real-time and provides a virtual "minor" of the user's overall health and fitness. This provides an avenue for the user to maintain health & fitness awareness level high. Furthermore, with the introduction of a score, a user can benchmark him or herself against others, all the time); and
	the second time period is a time period before the day of interest, the health state is good during the second time period, (page 11, para.121, the health score of the present application factors three values representing the following categories of information received from a user: who the user is, which can include description of the user; how the user feels (such as emotions, quality of life, etc.); and what the user does (such as activities, lifestyle components, etc.). The health score in accordance with the present application can represent a "living score," one that is dynamic and learning over time. With the introduction of new information from the user, and new medical breakthroughs and developments, the algorithm can be optimized over time.).
10.	Regarding claim 5, Ohnemus discloses the device of claim 1 as described above.  Ohnemus further discloses wherein
	the one or more processors are further configured to determine whether or not the health state of the day of interest is poor on the basis of a comparison between the health state information for the first time period and the health state information for the second time period, (page 18, para. 180,  comparing the user's medical parameter information to survival probability models).
11.	Regarding claim 6, this claim is rejected for the same reasons as set forth above with regard to claim 1.  
12.	Regarding claim 7, Ohnemus discloses the device of claim 1 as described above.  Ohnemus further discloses a non-transitory recording medium storing a health management support program for causing a computer to execute functions in the health management support device, (page 1, para. 7, a processing subsystem that includes a processor and processor readable media can be configured to process the sensed information, via, to provide processed user information, and to determine health-related information, via the processing subsystem, using the assessment information and the processed user information). 	
13.	Regarding claims 8-19, these claims are rejected for the same reasons as set forth above with regard to claims 4, 5, and 7.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	LIFESTYLE DISEASE PREVENTION APPARATUS AND LIFESTYLE DISEASE PREVENTION METHOD (US 20100250470 A1) teaches a lifestyle disease prevention apparatus capable of objectively recognizing physical condition of a test subject. The apparatus includes: a biological information storing unit in which biological information of the test subject in connection with test subject identification information which identifies the test subject is stored in advance; and a risk calculating unit which reads the biological information in connection with the selected test subject identification information from the biological information storing unit and calculates a lifestyle disease probability that the test subject belongs to a progress stage of each disease targeted for prevention and/or improvement which is preset on the basis of the read biological information.
B.	System utilizing physiological monitoring and electronic media for health improvement (US 20110230732 A1) teaches the use of physiological monitoring to enable an individualized response, e.g. feedback, recommendations, rewards or guidance to be presented to the individual within the context of electronic media. Specifically, the response is preferably based upon measured physiological data obtained while the individual is not directly involved with the electronic media and is preferably delivered in the context of an electronic game or interactive social activity program.
C.	HEALTHCARE SERVER, HEALTHCARE SERVER CONTROL METHOD, AND NON-TRANSITORY COMPUTER READABLE MEDIUM (US 20170206328 A1)	  teaches a storage unit that stores healthcare target information of a healthcare target having the terminal, question information, and answer information, a reception unit that receives image information or message information transmitted from the terminal, an analysis unit that analyzes language information based on the received message information and acquires the question information from the analyzed language information, a generation unit that extracts the answer information corresponding to the acquired question information and generates a sentence example based on the extracted answer information, an evaluation unit that evaluates the extracted answer information with a degree of confidence indicating the certainty of the answer information, a correction unit that corrects the sentence example and the evaluation based on the healthcare target information, and a transmission unit that transmits the corrected sentence example and evaluation to the terminal. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER A MISIASZEK/
Primary Examiner, Art Unit 3626